UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-6069



CURT MCDONNELL,

                                           Plaintiff - Appellant,

         versus

DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES; BRUCE C. VLADECK, Adminis-
trator of Social Security,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-96-3805-WMN)

Submitted:   May 15, 1997                  Decided:   May 29, 1997

Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curt McDonnell, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order transferring his

action to the District of Arizona under 28 U.S.C. § 1406(a) (1994).

We dismiss the appeal for lack of jurisdiction, because the order

is not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory
and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order. See Gower v. Lehman, 799 F.2d

925, 927 (4th Cir. 1986) (transfers under 28 U.S.C. § 1406(a), like

28 U.S.C. § 1404 transfers, are interlocutory and nonappealable).

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2